Exhibit 10.3
 
Dated                                                                                    2014
 
(1) MUST HAVE LIMITED
 
- and -
 
(2) THE PERSONS NAMED IN SCHEDULE 1

 
 
CORPORATE GUARANTEE
 



 
Mishcon de Reya
Summit House
12 Red Lion Square
London WC1R 4QD
Tel: 020 7440 7000
Fax: 020 7404 5982
Ref: KEM/SS/43296.1
E-mail: sarah.spurling@mishcon.com
 



 
 
1

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
No.
 
Heading
 
Page
         
1
 
DEFINITIONS AND Interpretation
 
3
2
 
Guarantee and indemnity
 
5
3
 
Restrictions on release and discharge
 
6
4
 
Non-Competition
 
7
5
 
ASSIGNMENT AND TRANSFER
 
8
6
 
PARTIAL INVALIDITY
 
8
7
 
Cumulative rights
 
9
8
 
COSTS
 
9
9
 
PAYMENTS
 
9
10
 
Notices
 
9
11
 
counterparts
 
10
12
 
Governing law and jurisdiction
 
10
Schedule 1 The BENEFICIARIES
  11

 
 
2

--------------------------------------------------------------------------------

 
 
THIS GUARANTEE is
dated                                                                                                           2014
 
BY:
 
(1)  
MUST HAVE LIMITED incorporated in England and Wales with company number 05101019
whose registered office is at Unit 14, Dale Street Industrial Estate, Radcliffe,
Manchester M26 1AD (the Guarantor).

 
IN FAVOUR OF:
 
(2)  
The persons whose names and addresses are set out in Schedule 1 (the
Beneficiaries and each a Beneficiary)

 
BACKGROUND
 
(A)  
The Principal has issued Loan Notes to the Beneficiaries in the aggregate amount
of $11,000,000 under the terms of the Loan Note Instrument.

 
(B)  
It is agreed that the Guarantor execute and deliver this Guarantee, guaranteeing
the obligations of the Principal to the Beneficiaries pursuant to the Earn-out
Consideration, the Loan Note Documents and the Registration Rights Agreement, on
the terms more particularly set out below.

 
AGREED TERMS
 
1.  
DEFINITIONS AND INTERPRETATION

 
1.1  
In this Guarantee (including in the Background) the following definitions apply:

 
Business Day means a day (other than a Saturday or a Sunday) on which commercial
banks are open for general business in the City of London.
 
Earn-out Consideration has the meaning given to that term in the Share Purchase
Agreement.
 
Guaranteed Obligations means all the monies, debts, liabilities, Liquidated
Damages and obligations which are from time to time due, owing or payable by the
Principal to the Beneficiaries pursuant to:
 
(a)  
the Share Purchase Agreement by way of the Earn-out Consideration;

 
(b)  
the Loan Note Documents; and/or

 
(c)  
the Registration Rights Agreement,

 
in any currency and whether present or future, actual or contingent and
including (without limitation):
 
(a)  
all costs, charges and expenses incurred by the Beneficiaries in connection with
the protection, preservation or enforcement of its rights under or in connection
with the Earn Out Consideration or the Loan Note Documents;

 
(b)  
any refinancing, novation, refunding, deferral or extension of any of those
obligations or liabilities;

 
 
3

--------------------------------------------------------------------------------

 
 
(c)  
any claim for Liquidated Damages or damages in connection with the Earn Out
consideration, the Loan Note Documents or the Registration Rights Agreement;

 
(d)  
all interest (including, without limitation, default interest) accruing in
respect of those monies or liabilities; and

 
(e)  
any amounts which would be included in any of the foregoing but for any
discharge, non-provability, unenforceability or non-allowability of the same in
any insolvency or other proceedings.

 
Liquidated Damages means amounts in cash which the Principal is obligated to pay
the Beneficiaries as liquidated damages upon an occurrence of:
 
(a)  
an Event as defined in the Registration Rights Agreement for failure to file an
initial registration statement in accordance with the Principal’s obligations in
the Registration Rights Agreement; or

 
(b)  
a Public Information Failure for breach of the Principal's undertaking in the
Share Purchase Agreement to satisfy the current public information requirement
under Rule 144(c) of the US Securities Act 1933.

 
Loan Note Documents means the Loan Notes and Loan Note Instrument.
 
Loan Note Instrument means the instrument dated on or about the date of this
Guarantee pursuant to which the Loan Notes are, or are to be, constituted.
 
Loan Notes means the $11,000,000 secured loan notes due 2014 of the Principal
issued to the Beneficiaries on or about the date of this Guarantee.
 
Other Security means any other Security or Rights from or against any person in
respect of the Guaranteed Obligations.
 
Principal means Victory Electronic Cigarettes Corporation (a company registered
in the State of Nevada, USA under number C13461-2004 whose registered office is
at 11335 Apple Drive, Spring Lake, Michigan 49448, USA).
 
Relevant Documents means:
 
(a) the Loan Note Documents;
 
(b) the Share Purchase Agreement; and
 
(c) the Registration Rights Agreement.
 
Registration Rights Agreement means the Registration Rights Agreement entered
into between the Principal and each of the Beneficiaries on the date of the
Share Purchase Agreement.
 
Rights means any Security or any guarantee or other right or benefit whether
arising by set-off, counterclaim, subrogation, indemnity, right to retention of
title, proof in liquidation or otherwise and whether from contribution or
otherwise.
 
Security means any security, mortgage, charge (fixed or floating), pledge, lien,
assignment, encumbrance or other security interest securing any obligation of
any person or any deposit, note, right or remedy, or any other agreement having
a similar effect.
 
 
4

--------------------------------------------------------------------------------

 
 
Share Purchase Agreement means the share purchase agreement dated on or about
the date of this Guarantee between the Principal and the Beneficiaries, pursuant
to which inter alia the Principal shall acquire the entire issued share capital
of the Guarantor from the Beneficiaries.
 
1.2  
Clause and schedule headings do not affect the interpretation of this Guarantee.

 
1.3  
A person includes a corporate or unincorporated body (whether or not having a
separate legal personality).

 
1.4  
Words in the singular shall include the plural and vice versa.

 
1.5  
A reference to this Guarantee (or any specified provision of it) or any other
document or agreement shall be construed as a reference to this Guarantee, that
provision or that document or agreement as amended, varied, supplemented,
extended, restated or novated from time to time.

 
1.6  
Any undertaking, representation, warranty or indemnity by two or more parties
binds them jointly and severally.

 
1.7  
A reference to a statute, statutory provision or subordinate legislation is a
reference to it as it is in force for the time being taking account of any
amendment, extension, application or re-enactment and includes any subordinate
legislation for the time being in force made under it and any former statute or
statutory provision which it amends or re-enacts.

 
1.8  
A reference to writing or written includes faxes but not e-mails.

 
1.9  
References to clauses and schedules are to the clauses and schedules of this
guarantee.

 
1.10  
The expression the Guarantor, Principal or Beneficiary or any other person or
party shall include a reference to that person's or party's successors in title
and/or permitted assigns.

 
1.11  
A person who is not a party to this Guarantee has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of any term
of this Guarantee.

 
2.  
GUARANTEE AND INDEMNITY

 
2.1  
In consideration of the Beneficiaries making or continuing to make credit,
accommodation or time available to the Principal, the Guarantor hereby
irrevocably and unconditionally jointly and severally:

 
2.1.1  
guarantees to the Beneficiaries, as a continuing obligation, the proper and
punctual payment, observance and performance by the Principal of all the
Guaranteed Obligations; and

 
2.1.2  
as principal debtor undertakes to each Beneficiaries that wherever the Principal
does not pay or perform any of the Guaranteed Obligations when due, the
Guarantor shall on demand from the Beneficiaries pay that amount to the relevant
Beneficiary as if it was the principal obligor.

 
2.2  
As a separate and independent obligation, the Guarantor agrees that if any
principal obligation or liability of the Principal, which would have been within
the Guaranteed Obligations had it been valid and enforceable, is not or ceases
to be valid or enforceable against such Principal on any ground whatsoever,
whether or not known to the Beneficiaries, the Guarantor shall nevertheless be
liable to the Beneficiaries as a principal debtor by way of indemnity for the
same amount as that for which the Guarantor would have been liable had the
purported obligation or liability been fully valid and enforceable as a
Guaranteed Obligation.  The Guarantor further agrees to keep the Beneficiaries
fully indemnified against all damages, losses, costs and expenses arising from
any failure by the Principal to perform or discharge any such purported
obligation or liability. The amount payable by the Guarantor under this
indemnity will not exceed the amount it would have had to pay under Clause 2.1
if the amount claimed had been recoverable on the basis of a guarantee.

 
 
5

--------------------------------------------------------------------------------

 
 
3.  
RESTRICTIONS ON RELEASE AND DISCHARGE

 
3.1  
Action or inaction by the Beneficiaries

 
The Beneficiaries may, without the consent of or notice to the Guarantor and
without affecting the Guarantor’s liability to the Beneficiaries under this
Guarantee, do any of the following:
 
(a)  
renew, extend, increase, discontinue, reduce or otherwise vary in any way any
financial accommodation made available to the Principal or any other person or
extend or vary the purposes for which financial accommodation is granted or
grant to the Principal or any other person for any purpose any new facility or
financial accommodation;

 
(b)  
increase or otherwise vary the rate of interest, fees or charges payable by the
Principal or any other person to the Beneficiaries;

 
(c)  
give the Principal or any other person any time, consideration, release, waiver
or consent or make any concession to or compound with the Principal or any other
person; or

 
(d)  
enter into, renew, vary, supplement, extend, rescind or terminate any agreement,
including any of the Relevant Documents, or any other arrangement with the
Principal or any other person or take, renew, vary, release or refrain from
taking, perfecting or enforcing any present or future security, guarantee,
indemnity or other rights granted by or available from any other Principal or
any other person or refrain from observing any formality or other requirement in
respect of any instrument or fail to realise the full value of any Security.

 
3.2  
Restrictions on release

 
The Guarantor agrees that its liability under this Guarantee shall not be
released or discharged, nor shall any of its obligations be diminished,
prejudiced or affected, by reason of any of the following:
 
3.2.1  
the liquidation, insolvency, entering into administration or bankruptcy of the
Principal or the presentation of a petition for the making of an administration
order or a winding up order in respect of the Principal, or the Principal
becoming subject to a company voluntary arrangement or scheme of arrangement or
undergoing a merger or amalgamation or any change in its name or constitution or
any analogous proceedings in any jurisdiction;

 
3.2.2  
the Beneficiaries having or taking or failing to take Other Security;

 
3.2.3  
any Other Security being or becoming invalid or unenforceable for any reason;

 
3.2.4  
any failure by the Beneficiaries to enforce or perfect (or delay by the
Beneficiaries in enforcing) any Other Security or any amendment, exchange,
variation, waiver or release of or in relation to any Other Security;

 
3.2.5  
the giving of any time, indulgence, waiver or concession to the Principal or any
other person or the making of any compromise or arrangement with the Principal
or any other person;

 
3.2.6  
any amendment or variation of the Relevant Documents or any of the terms of any
of the Guaranteed Obligations (however fundamental) or any other document which
creates, evidences or gives rise to any Guaranteed Obligation; or

 
3.2.7  
anything which would not have discharged or affected or prejudiced the
Guarantor's liability if the Guarantor had been a principal debtor to the
Beneficiaries instead of a surety.

 
3.2.8  
any variation, extension, discharge, compromise, dealing with, exchange or
renewal of any right or remedy which the Beneficiaries may have now or in the
future from or against the Principal or any other person in respect of the
Guaranteed Obligations;

 
3.2.9  
any act or omission by the Beneficiaries, or any other person in taking up,
perfecting or enforcing any security or guarantee from or against the
Beneficiaries or any other person or the invalidity or unenforceability of any
such security or guarantee;

 
3.2.10  
any arrangement or compromise entered into between the Beneficiaries  and the
Principal or any other person; and

 
 
6

--------------------------------------------------------------------------------

 
 
3.2.11  
the invalidity, illegality, unenforceability, irregularity or frustration of the
Guaranteed Obligations.

 
3.3  
Guarantor intent

 
Without prejudice to the generality of Clauses 3.1 (Action or Inaction by the
Beneficiaries) or 3.2 (Restrictions on Release), the Guarantor confirms that its
obligations under this Guarantee will extend from time to time to any variation,
increase, extension or addition of or to any of the agreements or arrangements
comprising the Guaranteed Obligations.
 
3.4  
Immediate recourse

 
3.4.1  
The Guarantor waives any rights it may have of first requiring the Beneficiaries
to proceed against or enforce any other rights or Security or claim payment from
any person before claiming from the Guarantor under Clause 2 (Guarantee and
Indemnity).

 
3.4.2  
The Beneficiaries shall take all reasonable steps to mitigate any amounts
payable by the Guarantor under this Guarantee.

 
3.5  
Reinstatement

 
Any release, discharge or settlement between the Beneficiaries and the Guarantor
in relation to this Guarantee shall be subject to the condition that it shall be
of no effect if any payment or discharge of any of the Guaranteed Obligations by
the Principal or any other person shall be avoided, invalidated or reduced by
virtue of any enactment or rule of law.  If there should be any such avoidance,
invalidation or reduction, the Beneficiaries shall be entitled to enforce this
Guarantee subsequently against the Guarantor so as to recover from the Guarantor
the full value of the payment avoided, invalidated or reduced as if the release,
discharge or settlement had not occurred.  Similarly, any release, discharge or
settlement in relation to this Guarantee which is avoided, invalidated or
reduced by virtue of any enactment or rule of law shall not affect the right of
the Beneficiaries to enforce any other Security against the Guarantor.
 
3.6  
Preservation of security and rights

 
This Guarantee is in addition to any Other Security or Rights held at any time
by the Beneficiaries or any other person in connection with the Guaranteed
Obligations and will not merge with or prejudice or be prejudiced by any such
guarantee, security, indemnity or rights.
 
3.7  
Continuing Guarantee

 
This Guarantee is a continuing guarantee notwithstanding any intermediate
payment or settlement of all or any of the Guaranteed Obligations, will extend
to the ultimate balance of sums payable by the Principal to the Beneficiaries
and is in addition to any other right, remedy or security of whatever sort which
the Beneficiaries may hold at any time for the Guaranteed Obligations or any
other obligation whatsoever and will not be affected by any release,
reassignment or discharge of such other right remedy or action.
 
4.  
NON-COMPETITION

 
4.1  
Non-Competition

 
Prior to the date on which the Guaranteed Obligations are unconditionally and
irrevocably paid in full the Guarantor shall not:
 
4.1.1  
take or receive the benefit of any Security or Rights of whatsoever nature from
(i) the Principal in respect of the Principal's counter-indemnity obligations to
the Guarantor arising in relation to this Guarantee or in respect of any other
obligations to the Guarantor howsoever arising and (ii) from any co-surety in
respect of any obligation on the part of the co-surety to indemnify the
Guarantor in relation to the Guarantee or in respect of any other obligation
howsoever arising;

 
4.1.2  
be subrogated to any rights of the Beneficiaries or Security held by the
Beneficiaries on account of the Guaranteed Obligations and/or the obligations of
any co-surety by reason of any payment made (or liable to be made) by the
Guarantor under this Guarantee; or

 
 
7

--------------------------------------------------------------------------------

 
 
4.1.3  
claim, receive or take the benefit of any payment from or on account of the
Principal or any co-surety or be entitled to any right of contribution or
indemnity from the Principal or any co-surety or claim, rank, prove or vote as a
creditor of the Principal or any co-surety or exercise any right of set-off
against the Principal or any co-surety, in each case by reason of any payment
made (or liable to be made) by the Guarantor under this Guarantee.

 
4.2  
Beneficiaries as creditor

 
If the Principal is wound up or reconstructed in insolvency proceedings, or such
Principal makes any composition or arrangement with its creditors, then
notwithstanding any payment which may have been made under this Guarantee, the
Beneficiaries may rank as creditors and prove for the full amount of the
Guaranteed Obligations.  Any dividends or payments which the Beneficiaries may
receive from such Principal or its estate or any other person shall be taken and
applied as payments in gross and shall not prejudice the right of the
Beneficiaries to recover from the Guarantor to the full extent of the security
hereby created the ultimate balance of the Guaranteed Obligations which, after
the receipt of such dividends or payments, remains outstanding.
 
4.3  
Direction of application

 
The Guarantor may not direct the application by the Beneficiaries of any moneys
received by the Beneficiaries from the Guarantor or on account of the
Guarantor's liability under this Guarantee and the Beneficiaries may appropriate
all payments received in respect of the Guaranteed Obligations in reduction of
any part of the Guaranteed Obligations as the Beneficiaries decides.
 
4.4  
Security in trust

 
Any Security or Rights that are or have been taken by the Guarantor or the
benefit of which have been received by the Guarantor and the proceeds of any
payment received by the Guarantor, in each case in breach of this Clause 4
(Non-Competition) shall be held in trust for the Beneficiaries.
 
4.5  
Perpetuity Period

 
The trusts created by this Guarantee have a perpetuity period of 125 years.
 
5.  
ASSIGNMENT AND TRANSFER

 
5.1  
Assignment by the Beneficiaries

 
Other than in connection with a transfer of a Beneficiary’s rights under the
Loan Note Instrument no Beneficiary may assign any of its rights or transfer any
of its obligations under this Guarantee or enter into any transaction which
would result in any of these rights or obligations passing to another person.
 
5.2  
Assignment by the Guarantor

 
The Guarantor may not assign any of its rights or transfer any of its
obligations under this Guarantee or enter into any transaction which would
result in any of these rights or obligations passing to another person.
 
6.  
PARTIAL INVALIDITY

 
If, at any time, any provision of this Guarantee is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
 
 
8

--------------------------------------------------------------------------------

 
 
7.  
CUMULATIVE RIGHTS

 
All powers of the Beneficiaries shall be cumulative and any express power
conferred on the Beneficiaries under this Guarantee may be exercised without
prejudicing or being limited by any other express or implied power of the
Beneficiaries.
 
8.  
COSTS

 
The Guarantor shall, on demand by the Beneficiaries, pay or reimburse (on a full
indemnity basis) to the Beneficiaries all costs charges and expenses of
whatsoever nature (including, without prejudice to the generality of the
foregoing, legal fees and disbursements) which the Beneficiaries or its agents
may incur in protecting or preserving, exercising or enforcing its rights and/or
powers under this Guarantee or attempting to do so which costs, charges and
expenses shall form part of the Guaranteed Obligations.
 
9.  
PAYMENTS

 
9.1  
Manner of payment

 
All payments to be made under this Guarantee shall be made in the currency and
manner and at the place in and at which the relevant Guaranteed Obligations are
to be paid or performed.
 
9.2  
No deductions

 
All payments to be made under this Guarantee shall be made in full:
 
9.2.1  
without any set-off or counterclaim; and

 
9.2.2  
without any deduction or withholding, except as required by applicable law.

 
9.3  
Currency conversion

 
If any sum due from the Guarantor under this Guarantee or any order or judgment
given or made in relation thereto has to be converted from the currency
(the "first currency") in which the same is payable under this Guarantee or
under such order or judgment into another currency (the "second currency") for
the purpose of (i) making or filing a claim or proof against the Guarantor, (ii)
obtaining an order or judgment in any court or other tribunal or (iii) enforcing
any order or judgment given or made in relation thereto, the Guarantor shall
indemnify and hold harmless the Beneficiaries from and against any loss suffered
as a result of any discrepancy between (a) the rate of exchange used for such
purpose to convert the sum in question from the first currency into the second
currency and (b) the rate or rates of exchange at which the Beneficiaries may in
the ordinary course of business purchase the first currency with the second
currency upon receipt of a sum paid to it in satisfaction, in whole or in part,
of any such order, judgment, claim or proof.
 
9.4  
Separate debt

 
Any amount due from the Guarantor under Clause 9.3 (Currency conversion) shall
be due as a separate debt and shall not be affected by judgment being obtained
for any other sums due under or in respect of this Guarantee and the term "rate
of exchange" includes any premium and costs of exchange payable in connection
with the purchase of the first currency with the second currency.
 
10.  
NOTICES

 
10.1  
Any notice or other communication given or made in connection with this
Guarantee must be in writing and in English.

 
 
9

--------------------------------------------------------------------------------

 
 
10.2  
Any demand for payment and any other demand, notice, consent or communication in
writing made by the Beneficiaries hereunder must be served by delivering it
personally or sending it by pre-paid recorded or special delivery (or pre-paid
international recorded airmail if being sent to or from a place outside the
United Kingdom) to the address set out on page 1 (or any other address as may be
notified by at least five Business Days' notice in writing from time to time by
the relevant party to the other parties in accordance with this Clause 10).

 
10.3  
Provided that it has been correctly addressed as set out in clause 10.2, the
notice or communication will (in the absence of earlier receipt) be deemed to
have been received:

 
10.3.1  
if delivered personally, at the time of delivery; and

 
10.3.2  
in the case of pre-paid first class post, two Business Days after the date of
posting or in the case of airmail five Business Days after the date of posting,

 
Provided that if receipt would under this clause be deemed to occur outside 9.30
a.m. to 5.30 p.m. (London time) on a Business Day (Working Hours) the notice or
communication will instead be deemed to have been received at the start of the
next period of Working Hours.
 
11.  
COUNTERPARTS

 
This Guarantee may be executed and delivered in any number of counterparts, each
of which is an original and which, together, have the same effect as if each
party had signed the same document.
 
12.  
GOVERNING LAW AND JURISDICTION

 
12.1  
Governing Law

 
This Guarantee and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.
 
12.2  
Jurisdiction of English courts

 
12.2.1  
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Guarantee (including a dispute regarding the
existence, validity or termination of this Guarantee) (a Dispute).

 
12.2.2  
The parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no party will argue to the
contrary.

 
In Witness whereof this Guarantee has been executed by the parties and is
intended to be and is hereby delivered as a deed the day and year first above
written.
 
 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
THE BENEFICIARIES
 
GUARANTOR
 
EXECUTED as a deed and DELIVERED when dated by MUST HAVE LIMITED acting by a
director in the presence of:
 
Signature
 
 
  Director      
Witness signature
   
Name (in BLOCK CAPITALS)
   
Address
         

 
BENEFICIARIES
 
SIGNED as a deed by                                                        in
the presence of:
Signature
 
Witness signature
 
Name (in BLOCK CAPITALS)
 
Address
     

 
SIGNED as a deed by                                                       in the
presence of:
Signature
 
Witness signature
 
Name (in BLOCK CAPITALS)
 
Address
     

 
SIGNED as a deed by                                                      in the
presence of:
Signature
 
Witness signature
 
Name (in BLOCK CAPITALS)
 
Address
     

 
SIGNED as a deed by                                                         in
the presence of:
Signature
 
Witness signature
 
Name (in BLOCK CAPITALS)
 
Address
     



11

--------------------------------------------------------------------------------

 